Citation Nr: 0324743	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for ulnar neuropathy of the left upper extremity.

2.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the left elbow.

3.  Entitlement to a disability rating in excess of 10 
percent for a left arm scar, residual of a shell fragment 
wound.  

4.  Entitlement to service connection for arthritis of the 
left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 to October 
1948 and from August 1949 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions dated in November 1995 
and May 2001.  


REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected disabilities involving his left 
upper extremity and to service connection for arthritis of 
the left ankle.

In accordance with the authority set out in 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board directed that further 
development be conducted on the veteran's claims.  This was 
done in 2002.  As a result of this development, three VA 
examination reports were added to the claims file.  These 
were dated in September 2002 and January 2003.  The veteran 
was provided notice of this new evidence and given the 
opportunity to respond.  Thereafter, the United States Court 
of Appeals for the Federal Circuit, in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  Since the VA 
examination reports were not considered by the RO and the 
veteran has not waived RO consideration of the evidence, a 
remand to the RO for initial consideration of this new 
evidence is required.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, supra.

Since this matter is being remanded, the RO should accomplish 
additional development regarding the claim of service 
connection for arthritis of the left ankle.  By way of 
background, in April 2002 the Board asked that a VA 
orthopedic examination be conducted to assess the nature and 
severity of the veteran's left ankle disorder(s).  The 
examiner was asked to opine as to whether there was any 
relationship between any observed arthritis and the ankle 
injury noted during service.  The September 2002 VA 
examination report noted an impression that the veteran had a 
problem with recurrent inversion sprains for many years and 
that the x-rays showed minimal osteoarthritic changes.  No 
arthrosis of the subtalar joint was noted.  Later, the 
examiner noted that the veteran did not have significant 
arthrosis of the ankle articulation but rather had pronounced 
peroneal tendinitis.  In December 2002 and again in March 
2003 the Board requested that the same examiner who authored 
the September 2002 examination report provide a supplemental 
report presenting an opinion as to whether any arthritis 
present in the left ankle was related to the in-service 
difficulties.  A response to this request is not apparent 
from the claims file.  

In addition, the Board notes it is not expressly stated in 
the September 2002 VA neurological examination that any 
paralysis of the ulnar nerve is either incomplete or 
complete.  Further, the conclusions set forth in the report 
apparently were formulated, at least in part, based upon 
electromyograph (EMG) and nerve conduction velocity (NCV) 
tests dated in 1996.  As to these tests, the January 2003 VA 
orthopedic examiner wrote that owing to the degree of 
dichotomy between clinical examination and the veteran's 
complaints of inability to use the limb, the concerns about 
the status of his ulnar nerve, and his inability to fully 
cooperate with the examination, it is strongly recommended 
that an EMG and NCV of the veteran's ulnar nerve be conducted 
prior to further assessment by the rating board.  Given this 
evidence, the VA examiner who conducted the September 2002 
neurologic examination should be asked to review the January 
2003 VA examination report and any results from subsequently 
conducted testing.  

In his most recent January 2003 submission, the veteran notes 
that he has been treated at the VAMC Marion from 1988 to the 
present.  Since the only treatment records from that facility 
date from 1995 to 1996, any unassociated records should be 
obtained and added to the claims file.  Further, in a VA Form 
21-4138 dated in January 1996 the veteran indicated that he 
was treated at both the John Cochran Division and the 
Jefferson Barracks Division of the St Louis VA Medical 
Center.  While records were obtained from the former, the 
claims file is not clear that records were requested or 
obtained from the latter.  Considering that VA medical 
records are deemed to be constructively of record in 
proceedings before the Board, these records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, while this matter was being developed, the 
regulations by which scars are evaluated were amended 
effective August 30, 2002.  Under the revised regulations, 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805.  Diagnostic Code 7801 pertain 
to scars, other than head, face, or neck, that are deep or 
that cause limited motion:  Area or areas exceeding 144 
square inches (929 sq. cm.) warrant a 40 percent rating; area 
or areas exceeding 72 square inches (465 sq. cm.) warrant a 
30 percent rating; area or areas exceeding 12 square inches 
(77 sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  Diagnostic Code 7802 pertaining to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion:  Area or areas of 144 square inches 
(929 sq. cm.) or greater warrant a 10 percent rating.  
Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.  Diagnostic Code 7804, scars, superficial, 
painful on examination warrant a 10 percent rating.  
Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.  The RO should 
consider these new regulations in evaluating the veteran's 
service-connected scar.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should ask the veteran to 
identify any additional VA and non-VA 
healthcare providers who have treated any 
service-connected disability at issue 
since April 2003.  The RO should obtain 
any records the veteran identifies, which 
have not been previously associated with 
the claims file.  Additionally, the RO 
should obtain all records dated from 1988 
to the present from the VAMC Marion 
facility that relate to the veteran's 
treatment for a left upper extremity 
ailment or a left ankle problem.  
Similarly, the RO should ensure that all 
relevant records from the Jefferson 
Barracks Division have been obtained.

3.  After the above-referenced 
development has been accomplished, the RO 
should arrange for the VA examiner who 
conducted the September 2002 orthopedic 
examination of the veteran's left ankle 
problem to supplement the earlier report 
with an opinion as to whether it is at 
least as likely as not that any existing 
arthritis in the left ankle is related to 
the left ankle sprain noted in the 
service medical records.  If this 
examiner is not available, another 
examination should be scheduled with a 
view toward answering this question.

4.  After the development referenced in 
paragraphs 1 and 2 above is accomplished, 
the RO should arrange for the VA examiner 
who conducted the September 2002 VA 
neurological examination of the veteran's 
ulnar neuropathy of the left upper 
extremity to review the claims file, 
paying particular attention to the 
January 2003 VA examination report, and 
any subsequently prepared test reports.  
A supplement to the September 2002 VA 
examination report should be accomplished 
reflecting any changes in the earlier 
conclusions.  Further, the examiner 
should clarify whether the veteran has 
complete paralysis of the ulnar nerve.  
The examiner should provide a complete 
rationale for any opinions rendered.  If 
the examiner is not available, another 
examination should be conducted with a 
view toward describing in detail all 
symptoms experienced by the veteran and 
the degree of ulnar nerve impairment 
affecting the left upper extremity.

5.  The RO should assure that the veteran 
is notified of the amendments to the 
regulations governing evaluation of skin 
disorders, which were made effective on 
August 30, 2002.  67 Fed. Reg. 49590-
49599 (July 31, 2002)(codified as amended 
at 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805).

6.  After the development requested above 
has been completed, the RO should again 
review the record including the newly 
associated evidence and the amendments to 
the skin disorder regulations.  If any 
additional development is warranted in 
light of any newly received evidence, 
that development should be accomplished.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable, the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

